DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santini (WO 2015/059213).
Regarding claim 1, Santini figures 1-6 teach a descaling module for a beverage maker, comprising: 
a container (3 water tank, 23 descaling module) configured to receive a descaling fluid; 
at least one input port (29 inlet port) configured to couple the container to a respective brew head (13 brewing unit) of the beverage maker; and 
at least one output port (25 outlet port) configured to flow the descaling fluid through a fluid path (5 hydraulic circuit) of the beverage maker when pressurized fluid enters the container through the at least one input port and forces the descaling fluid through the at least one output port.[pages 9-12]
Regarding claim 3, Santini figure 6 teaches a fill port (67 aperture) for dispensing the descaling fluid into the container. [page 14]
Regarding claim 4, Santini figure 4 and 5 teach a pickup tube (49 duct) coupled to the at least one output port (25 outlet port) and extending into the container, wherein the pickup tube is configured to 
Regarding claim 6, Santini figures 3A-3D teach a rupturable or removable partition wall 33.  In this manner, descaling chemicals C contained in the descaling-chemicals reservoir will be preserved inside the 20 descaling-chemicals reservoir 23 and will be prevented from exiting such reservoir on the one side by the partition wall 33 and on the other side by the valve 27 thereby reading on a shield disposed adjacent to the at least one input port and configured to redirect fluid escaping from the at least one input port or the at least one output port toward the beverage maker.[page 11]
Regarding claim 7, Santini teaches in figures 3A-3D the descaling device 21 is connected with the water tank 3 and the latter is connected to the coffee machine 1. In this embodiment the water tank 3 is provided with a bottom connection 41, forming a water outlet passage through which water and descaling chemicals can flow into the hydraulic circuit 5 of the coffee machine 1 wherein the bottom connection reads upon at least one retaining tab configured to releasably secure the descaling module in an operating position when the descaling module is disposed within a brew cavity of the beverage maker.[page 11]
Regarding claim 8, Santini figures 4 and 5 teach a safety valve (43).[pages 11-12]
Regarding claim 9, Santini figures 4 and 5 teach the safety valve (43)  is coupled to an at least partially transparent tube (49 duct) configured to direct fluid released from the safety valve away from the descaling module.
Regarding claim 10, Santini figure 2 teaches a pump (9 water pump) configured to pump the descaling fluid from the container into the beverage maker.
Regarding claim 11, Santini figures 1-6 teach a system, comprising: 
a beverage maker (1 coffee machine); and 
a descaling module (21 descaling device) configured to be at least partially disposed within a brew cavity (3 water tank) of the beverage maker, the descaling module comprising: 
a container (23 descaling reservoir) configured to receive a descaling fluid; 

at least one output port (25 outlet port) configured to flow the descaling fluid through a fluid path (5 hydraulic circuit) of the beverage maker when pressurized fluid enters the container through the at least one input port and forces the descaling fluid through the at least one output port.[pages 9-14]
Regarding claim 13, Santini figure 6 teaches a fill port (67 aperture) for dispensing the descaling fluid into the container. [page 14]
Regarding claim 14, Santini figure 4 and 5 teach a pickup tube (49 duct) coupled to the at least one output port (25 outlet port) and extending into the container, wherein the pickup tube is configured to direct the descaling fluid through the at least one output port when the pressurized fluid enters the container.
Regarding claim 16, Santini figures 3A-3D teach a rupturable or removable partition wall 33.  In this manner, descaling chemicals C contained in the descaling-chemicals reservoir will be preserved inside the 20 descaling-chemicals reservoir 23 and will be prevented from exiting such reservoir on the one side by the partition wall 33 and on the other side by the valve 27 thereby reading on a shield disposed adjacent to the at least one input port and configured to redirect fluid escaping from the at least one input port or the at least one output port toward the beverage maker.[page 11]
Regarding claim 17, Santini teaches in figures 3A-3D the descaling device 21 is connected with the water tank 3 and the latter is connected to the coffee machine 1. In this embodiment the water tank 3 is provided with a bottom connection 41, forming a water outlet passage through which water and descaling chemicals can flow into the hydraulic circuit 5 of the coffee machine 1 wherein the bottom connection reads upon at least one retaining tab configured to releasably secure the descaling module in an operating position when the descaling module is disposed within a brew cavity of the beverage maker.[page 11]
Regarding claim 18, Santini figures 4 and 5 teach a safety valve (43).[pages 11-12]
Regarding claim 19, Santini figures 4 and 5 teach the safety valve (43)  is coupled to an at least partially transparent tube (49 duct) configured to direct fluid released from the safety valve away from the descaling module.
Regarding claim 20, Santini figure 2 teaches a pump (9 water pump) configured to pump the descaling fluid from the container into the beverage maker.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini (WO 2015/059213)  as applied to claim 1 above, and further in view of Epping (US 2018/0192818 cited in IDS).
Regarding claim 2, Santini is silent to a detectable element configured to indicate at least one of a presence of the descaling module or an identity of the descaling module.
Epping is directed towards a cleaning system wherein the presence and exact position of the cleaning module can be detected by a mechanical, RFID, Hall, Reed or similar sensor and transmitted to a provided control unit in order to start the cleaning process.[0013]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to detect the cleaning module in order to start the cleaning process.
Regarding claim 12, Epping teaches the presence and exact position of the cleaning module can be detected by a mechanical, RFID, Hall, Reed or similar sensor and transmitted to a provided control unit in order to start the cleaning process thereby reading on a detector configured to sense the detectable element of the descaling module and a controller communicatively coupled to the detector, the controller configured to detect at least one of a presence of the descaling module or an identity of the descaling module when the detector senses the detectable element of the descaling module.[0013-21]
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini (WO 2015/059213) as applied to claim 1 above.
Regarding claims 5 and 15, although Santini is silent to a handle on an external surface of the container. However, Santini teaches in figures 3-6 a top portion 23T which is capable of assisting in the removal of the descaling module.
It would have been obvious to one of ordinary skill in the art to provide a handle in the module of Santini as the top portion and handle perform the function of removing the descaling device from the coffee maker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711